NUMBER 13-19-00218-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


             IN RE REBA ANN JOHNSON AND D.L. JOHNSON


                       On Petition for Writ of Mandamus.


                                        ORDER

   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       Relators Reba Ann Johnson and D.L. Johnson filed a petition for writ of mandamus

with a request for emergency relief in the above cause on May 7, 2019. Through this

original proceeding, relators contend that the trial court abused its discretion by allowing

discovery to proceed prior to the resolution of a pending motion to dismiss filed under the

Texas Citizens Participation Act while relators are without counsel. Relators seek to stay

all trial court proceedings pending resolution of their petition for writ of mandamus. Real

party in interest, Highway Barricades and Services, LLC, has filed a response and a

supplemental response to relators’ request for emergency relief.
       The Court, having examined and fully considered the relators’ request for

emergency relief and the response thereto, is of the opinion that the request should be

granted in part and denied in part. The request for emergency relief is GRANTED and

discovery in this case is ordered STAYED pending further order of this Court, or until the

case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an

order granting temporary relief is effective until the case is finally decided.”). The request

is DENIED insofar as all other pending matters, including those pertaining to the

withdrawal and substitution of counsel, are not STAYED.

       The Court requests that the real party in interest, Highway Barricades and

Services, LLC, or any others whose interest would be directly affected by the relief sought,

file a response to the petition for writ of mandamus on or before the expiration of seven

days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                         PER CURIAM

Delivered and filed the
7th day of May, 2019.




                                              2